DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a 371 of PCT/JP2017/023815 filed 06/28/17.

Response to Arguments
The cancellation of claim 14 is noted.
Applicant’s arguments, see page 7 of Applicant’s Remarks, filed 02/22/22, with respect to the 35 USC 103 rejection of claims 1-7, 9 and 11-13 have been fully considered and are persuasive.  The 35 USC 103 rejection of these claims has been withdrawn since amendments have incorporated previously indicated allowable subject matter of now cancelled claim 14 into the independent claims.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1-7, 9, 11-13 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
in combination with the further limitations included in claims 1, 12 and 13 respectively.
In reference to claims 2-7, 9, 11, 15 and 16, these claims depend upon allowable claim 1 and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             

or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
2/25/22